DETAILED ACTION
	This Office action is in response to the filings of 18 November 2020.  Claims 1-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  See, for example, the various shades of grey utilized in at least Figs. 4-17, 19, 20, 22, and 23. 
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baier, et al. (US Publication 2012/0242648 A1, hereinafter Baier).

	Regarding claim 1, Baier discloses a method for displaying automation data for an automation system via an automation data display, the method comprising:
displaying an asset tree display on a user interface of a user device; the asset tree display displaying a plurality of assets (Baier at [0064], [0068], [0162], and Figs. 26, 28, 32, 36-41 discloses "the visualization system 100 can be employed to facilitate viewing and interaction with data related to automation control systems, devices, and/or associated equipment"; "the system can maintain information about devices/equipment that make up the automation control system, information such as logical/physical locations, operating status and the types of information that are of interest to different persons/roles. The system is then able to create mappings/linkages between these two sets of information and thus identify information germane to a user's current location and activities, among other things"; "The subject invention affords for implementation across numerous levels of hierarchies (e.g., individual machine, cluster of machines, process, overall business unit, overall division, parent company, consortiums");
each asset of the plurality of assets actuable to perform at least one operation of an ordered sequence of operations (SOP) for a plurality of operating cycles (Baier at [0080], [0143]-[0148] discloses "interface component 4202 is also communicatively coupled to visualization component 4206, which can generate, receive, retrieve or otherwise obtain a graphical representation of a production environment including one or more objects representing, inter alia, devices, information pertaining to devices [e.g., gauges or thermometers] and the presentation itself'; "positions of the items can also be used to convey one or more of locations of equipment relative to a user's current location or view, the position or index of a current task within a sequence of tasks, the ability to navigate forward or back to a previously visited presentation or view and the like");
receiving, by an automation system including at least one processor, a first user input to the user interface indicating a selection of a first asset of the plurality of assets (Baier at [0064], [0065], and [0072] discloses "interaction component 102 receives input concerning displayed objects and information. Interaction component 102 can receive input from a user, where user input can correspond to object identification, selection and/or interaction therewith");
generating, via the automation system and in real time, a first cycle display of the first asset performing said at least one operation for a plurality of operating cycles (Baier at [0069]-[0071] discloses "the data can be static or updated dynamically to provide information in real-time as changes or events occur"; "positions of the items can also be used to convey one or more of locations of equipment relative to a user's current location or view, the position or index of a current task within a sequence of tasks");
wherein the first cycle display is selected from the group consisting of:
a cycle status display; a heartbeat cycle state display; and a sequence of operations (SOP) cycle display; displaying, via the user interface, the first cycle display and a timeline display; and the timeline display displaying an actual time associated with the first asset performing said at least one operation for each operating cycle of the plurality of operating cycles displayed via the first cycle display (Baier at [0071], [0080], [0087], [0089], [0124], [0143]-[0148], and Figs. 38-41 discloses "system 100 provides for a rich customized visualization in an industrial automation environment that can be a function, for example, of a subset of the following factors: entity context, work context, information content, entity goals, system optimization, work-flow optimization, rendering device capabilities, cognitive load of entity, processing capabilities, bandwidth, available resources, lack of resources, utility-based analysis, inference, entity preferences, entity roles, security, screen real estate, priority of information, relevance of information, content filtering, context filter, ambient conditions, machine or process prognostics information, machine or process diagnostics information, revenue generation, potential or actual system or device downtime, scheduling, entity capacity to understand information, entity limitations on understanding information, alerts, emergencies, security, authentication, etc."; "different visualizations would be presented as a function of task at hand, operator role, operator preferences, context of the operation, state of the machine, access rights, strengths or weaknesses of the operator, operator cognitive load, extrinsic factors, complexity of task, duration of task, upcoming tasks, past tasks, etc.").

	Regarding claim 2, Baier discloses the method of claim 1, further comprising:
generating an actual cycle time for each operating cycle of the plurality of operating cycles performed by the first asset, via the automation system; determining a condition state for each operating cycle of the plurality of operating cycles performed by the first asset, via the automation system; and displaying, via the first cycle display, an indication of the actual cycle time and an indication of the condition state for each operating cycle of the plurality of operating cycles performed by the first asset (Baier at [0080]-[0083], [0087]-[0093], and Figs. 38-41 discloses "system 100 provides for a rich customized visualization in an industrial automation environment that can be a function, for 

Regarding claim 3, Baier discloses the method of claim 2, wherein:
the first cycle display is the cycle status display; the indication of the actual cycle time is a cycle status bar displaying a cumulative status of actual cycle times determined for operating cycles performed in a time period displayed by the display timeline; and the indication of the condition state is determined by a comparison of the actual cycle time to a baseline cycle time of the operating cycle (Baier at [0080]-[0083], [0087]-[0093], and Figs. 38-41 discloses "system 100 provides for a rich customized visualization in an industrial automation environment that can be a function, for example, of a subset of the following factors: entity context, work context, information content, entity goals, system optimization, work-flow optimization, rendering device capabilities, cognitive load of entity, processing capabilities, bandwidth, available resources, lack of resources, utility-based analysis, inference, entity preferences, entity roles, security, screen real estate, priority of information, relevance of information, content filtering, context filter, ambient conditions, machine or process prognostics information, machine or process diagnostics information, revenue generation, potential or actual system or device downtime, scheduling, entity capacity to understand information, entity 

Regarding claim 4, Baier discloses wherein:
the first cycle display is the heartbeat cycle state display; the indication of the actual cycle time is a heartbeat cycle bar displaying an actual cycle time determined for each operating cycle performed by the first asset in a time period displayed by the display timeline; and the indication of the condition state is determined by a comparison of the actual cycle time to a baseline cycle time of the operating cycle (the citations of Baier at [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and the status of an industrial process, including displays related to process cycles).

Regarding claim 5, Baier discloses wherein:
the first cycle display is the SOP cycle state display; the indication of the actual cycle time is an actual cycle indicator for the at least one operation; the method further comprising: displaying, via the user interface, the at least one operation performed by the first asset; displaying an actual cycle indicator for the at least one operation, for each operating cycle of the at least one operation performed by the first asset in a time period displayed by the display timeline, wherein said actual cycle indicator is displayed relative to an actual time said operating cycle is performed by the first asset; displaying a baseline cycle indicator for the at least one operation, for each operating cycle of the at least one operation performed by the first asset, wherein said baseline cycle indicator is displayed relative to said actual cycle indicator (the citations of Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring 

Regarding claim 6, Baier discloses wherein the indication of the condition state includes a first condition state indication and a second condition state indication; wherein the first condition state indication is a cycle time condition indicated by displaying the baseline cycle indicator relative to said actual cycle indicator; wherein the second condition state indication is an operating state condition indicated by displaying said actual cycle indicator including a condition state differentiator corresponding to the operating state condition; the method further comprising: determining, via the automation system, a second condition state for each operating cycle of the at least one operation performed by the first asset; wherein the second condition state is one of an acceptable, blocked, starved or faulted condition state; and displaying said actual cycle indicator including the condition state differentiator corresponding to the second condition state (the citations of Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  For example, Baier particularly discloses that operating status, including “healthy/faulty” may be determined and displayed, at [0067]).

Regarding claim 7, Baier discloses receiving, by the automation system, a second user input to the user interface; modifying, in response to the second user input, the first cycle display; wherein modifying the first cycle display includes zooming the first cycle display or panning the first cycle display; wherein zooming the first cycle display actuates the first cycle display and the timeline display to zoom simultaneously; and wherein panning the first cycle display actuates the first cycle display and the timeline display to pan simultaneously (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  Furthermore, Baier discloses a visualization component mash-up that includes information from multiple sources, at [0089]-[0090], and the selective zooming and panning of display areas at [0103]).

Regarding claim 8, Baier discloses receiving, by the automation system, a second user input to a data feature of the first cycle display; displaying, in response to the second user input, an information window; wherein the information window displays information defined by the data feature; and wherein the data feature is one of the indication of the actual cycle time or the indication of the condition state (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles).

Regarding claim 9, Baier discloses receiving, by the automation system, a second user input to the first cycle display; selecting, via the second user input, a first time period displayed by the first cycle display; generating, in response to the second user input, a second cycle display; displaying, via the user interface, the second cycle display for the first time period; wherein the second cycle display is selected from the group consisting of: a cycle status display; a heartbeat cycle state display; and a sequence of operations (SOP) cycle display; the timeline display displaying the actual time associated with the first asset performing said at least one operation for each operating cycle of the plurality of operating cycles displayed via the second cycle display; and wherein the second cycle display, the first cycle display and the timeline display are concurrently displayed on the user interface (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 

Regarding claim 10, Baier discloses wherein the first cycle display is the cycle status display; and the second cycle display is the heartbeat cycle state display (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles).

Regarding claim 11, Baier discloses displaying a first orientor in the first cycle display, wherein the first orientor identifies the first time period in the first cycle display (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  The data in Figs. 38-41 is shown to have identifiers analogous to the claimed orientor).

Regarding claim 12, Baier discloses displaying a display menu on the user interface; receiving, by the automation system, a third user input to the display menu; selecting, via the third user input, an analog parameter associated with the sequence of operations; generating, in response to the third user input, an analog parameter display; wherein the analog parameter display displays analog data for the selected analog parameter in real time with the timeline display displaying the actual time associated with the plurality of operating cycles displayed via the second cycle display; displaying, via the user interface, the analog parameter display for the first time period; and wherein the analog parameter display, the second cycle display, the first cycle display and the timeline display are concurrently displayed on the user interface (Baier at [0067]-[0071], [0080]-

Regarding claim 13, Baier discloses receiving, by the automation system, a third user input to the second cycle display; selecting, via the third user input, a second time period displayed by the first cycle display; generating, in response to the second user input, a third cycle display; displaying, via the user interface, the third cycle display for the second time period; wherein the third cycle display is selected from the group consisting of: a cycle status display; a heartbeat cycle state display; and a sequence of operations (SOP) cycle display; the timeline display displaying the actual time associated with the first asset performing said at least one operation for each operating cycle of the plurality of operating cycles displayed via the third cycle display; and wherein the third cycle display, the second cycle display, the first cycle display and the timeline display are concurrently displayed on the user interface (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  Baier at [0060] discloses the use of Graphical User Interface elements for providing selected industrial control information to users).

Regarding claim 14, Baier discloses wherein the first cycle display is the cycle status display; the second cycle display is the heartbeat cycle state display; and the third cycle display is the SOP cycle state display (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles).

Regarding claim 15, Baier discloses displaying a second orientor in the second cycle display, wherein the second orientor identifies the second time period in the second cycle display (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  The data in Figs. 38-41 is shown to have identifiers analogous to the claimed orientor).

Regarding claim 16, Baier discloses receiving, by the automation system, a fourth user input to the user interface; modifying, in response to the fourth user input, the third cycle display; wherein modifying the fourth cycle display includes zooming the third cycle display or panning the third cycle display; wherein zooming the third cycle display actuates the third cycle display and the timeline display to zoom simultaneously; and wherein panning the third cycle display actuates the third cycle display and the timeline display to pan simultaneously (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  Furthermore, Baier discloses a visualization component mash-up that includes information from multiple sources, at [0089]-[0090], and the selective zooming and panning of display areas at [0103]).

Regarding claim 17, Baier discloses receiving, by an automation system including at least one processor, a second user input to the user interface indicating a selection of a second asset of the plurality of assets; wherein said at least operation performed by the first asset is an at least first operation of the sequence of operations (SOP); wherein the second asset is actuable to perform at least a second operation of the sequence of operations (SOP) for the plurality of operating cycles; generating, via the automation system and in real time, a second cycle display of the second asset performing said at least one operation for the plurality of operating cycles; wherein the second cycle display is selected from the group consisting of: a cycle status display; a heartbeat cycle state display; and a sequence of operations (SOP) cycle display; displaying, via the user interface, the second cycle display and the timeline display; and the timeline display displaying an actual time associated with the second asset performing said at least second operation for each operating cycle of the plurality of operating cycles displayed via the second cycle display; and wherein the second cycle display, the first cycle display and the timeline display are concurrently displayed on the user interface (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles.  Baier at [0060] discloses the use of Graphical User Interface elements for providing selected industrial control information to users).

Regarding claim 18, Baier discloses generating an actual cycle time for each operating cycle of the plurality of operating cycles performed by the second asset, via the automation system; determining a condition state for each operating cycle of the plurality of operating cycles performed by the second asset, via the automation system; and displaying, via the second cycle display, an indication of the actual cycle time and an indication of the condition state for each operating cycle of the plurality of operating cycles performed by the second asset (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles).

Regarding claim 19, Baier discloses wherein the first cycle display is the cycle status display for the first asset; and the second cycle display is the cycle status display for the second asset (Baier at [0067]-[0071], [0080]-[0083], [0087]-[0093], and Figs. 38-41 disclose information analogous to the monitoring and display of process times and statuses of an industrial process, including displays related to process cycles).

Claims 20-38 recite limitations analogous in scope to those of claims 1-19, respectively, and as such are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (US 2008/0221721) discloses a graphical user interface for monitoring statuses of production cycles and the states of stations on a production line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145